     Case 5:20-cv-00159-JAK-JPR Document 19 Filed 09/24/20 Page 1 of 2 Page ID #:239



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    MICHAEL W. DUDZINSKY,             )   Case No. EDCV 20-0159-JAK (JPR)
                                        )
12                       Petitioner,    )
                                        )   ORDER ACCEPTING FINDINGS AND
13                  v.                  )   RECOMMENDATIONS OF U.S.
                                        )   MAGISTRATE JUDGE
14    GIGI MATTESON, Warden, et         )
      al.,                              )
15                                      )
                         Respondents.   )
16
17          The Court has reviewed the Petition, records on file, and

18    Report and Recommendation of U.S. Magistrate Judge, which

19    recommends that Respondents’ amended motion to dismiss be granted

20    and judgment be entered dismissing this action without prejudice.

21    On September 1, 2020, Petitioner filed Objections to the R. & R.,

22    in which he mostly simply repeats arguments from his opposition

23    to Respondents’ amended motion and his other filings.

24          Petitioner urges the Court to stay and abey his case rather

25    than dismiss it.     (See Objs. at 1, 3.)      But his state-court

26    direct appeal remains pending, see Cal. App. Cts. Case Info.,

27    https://appellatecases.courtinfo.ca.gov/ (search for “Dudzinsky” in

28    Fourth App. Dist. Div. Two) (last visited Sept. 15, 2020), which
     Case 5:20-cv-00159-JAK-JPR Document 19 Filed 09/24/20 Page 2 of 2 Page ID #:240



 1    he apparently doesn’t dispute.       Thus, as the Magistrate Judge
 2    correctly found, a stay would be “counterproductive.”           (R. & R.
 3    at 7.)   And because dismissal here is without prejudice, he will
 4    have an opportunity to raise his constitutional claims in federal
 5    court in the event he doesn’t prevail on them on direct appeal.
 6    In sum, as the Magistrate Judge found (see id. at 4-8), Younger
 7    abstention is appropriate.
 8          The Court therefore accepts the findings and recommendations
 9    of the Magistrate Judge.      IT IS ORDERED that Respondents’
10    original motion to dismiss is DENIED as moot, their amended
11    motion to dismiss is GRANTED, Petitioner’s request for
12    appointment of counsel is DENIED, and judgment be entered
13    dismissing the Petition without
                                   ut prejudice.
14
               6HSWHPEHU
15    DATED:
                                         JOHN
                                           HN
                                           HN A. KRONSTADT
16                                       U.S. DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
